Citation Nr: 1604928	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  15-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from March 1942 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative arthritis of the right hip, degenerative arthritis of the thoracic and lumbar spine, left lower extremity varicose veins, degenerative arthritis of the right shoulder, tendonitis of the left shoulder, tinnitus, mild paralysis of the left eye rectus muscle, bilateral hearing loss, malaria, residuals of a hemorrhoidectomy, and degenerative arthritis of the left hip.

2.  The Veteran has loss of use of his bilateral feet.

3.  The Veteran's service-connected thoracic and lumbar spine disability most likely contributed to his loss of use of his feet.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for assistance in the purchase of automobile and adaptive equipment or adaptive equipment only is provided where service-connected disability includes one of the following: (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands: or (3) permanent impairment of the vision of both eyes to a specified degree; (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips. 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).  The "loss of use" of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. See 38 C.F.R. § 4.63 (2015).

Initially, the Board notes that the Veteran is service-connected for degenerative arthritis of the right hip, degenerative arthritis of the thoracic and lumbar spine, left lower extremity varicose veins, degenerative arthritis of the right shoulder, tendonitis of the left shoulder, tinnitus, mild paralysis of the left eye rectus muscle, bilateral hearing loss, malaria, residuals of a hemorrhoidectomy, and degenerative arthritis of the left hip.

In an April 2013 VA treatment note, the examining physician noted that the Veteran had a history of lumbar spinal stenosis with severe neurological deficits, which could be related to his spinal stenosis or peripheral vascular disease.  The physician indicated that the Veteran still ambulated, but he was unable to feel his feet and he was a high risk for falls and limb ischemia.

VA treatment notes show that the Veteran was treated at the Boise VA Medical Center in September 2013 after he complained of increasingly progressive bilateral lower extremity weakness over a course of two days.  In a September 2013 history and physical note, the Veteran mentioned that he had been weak for years, but that it progressed very quickly over the previous two days to the point that he was unable to stand while supported by his walker.  He stated that he was walking fine previously.  He described a fall two months earlier when he fell on asphalt and hit his head, and that he had back pain since the incident.  The examiner opined that the Veteran's progressive weakness was likely failure to thrive, in light of global weakness from decreased appetite, poor nutrition, and inactivity, compounded by worsening physical frailty.  He was referred for an occupational therapy consultation.

In a September 2013 VA occupational therapy note, the Veteran indicated that he was fully independent with all of his activities of daily living until approximately two to three days earlier.  The occupational therapist noted that the Veteran was very sharp cognitively and that he had been dully independent until recently.  She indicated that the Veteran was now dependent for all personal care, including needing to be fed by the nursing staff.  

In a September 2013 VA physical therapy note, the Veteran stated that he felt a gradual decline in strength over the past five years, but he had a sudden decline and had lost approximately 80 percent of his strength over the past four to five days.  He stated that he continued to get weaker.  The physical therapist noted that the Veteran was more focused on his weakness and seemed unaware of his current abilities.  Continued physical therapy was recommended for strengthening.  The physical therapist also recommended a hospital bed for home use and concurred with the occupational therapist that the Veteran should use a manual wheelchair.  

In a September 2013 VA geriatric rehabilitation consultation, the examiner noted that the Veteran had acute worsening of lower extremity weakness over the course of several days, which was possibly secondary to axonal-variant Guillain-Barre syndrome.  The physician noted that the Veteran had a recent history of a fall in July 2013 with resultant back pain.  He indicated that the Veteran had a negative work-up after the fall.  Due to the Veteran's worsening symptoms, he underwent an extensive work-up, including a lumbar puncture, electromyography (EMG), multiple imaging modalities, and blood tests for polyneuropathy.  The physician noted that the Veteran's case and EMG findings were discussed with Seattle Neurology and that the neurologists felt that the findings might fit with axonal-variant Guillain-Barre syndrome.  Thereafter, the physician reported that the Veteran started a regimen of empiric intravenous immunoglobulin (IVIG), and he had a large amount of improvement, including increased muscle strength in his extremities.  The physician diagnosed the Veteran with acute on chronic muscle weakness, by history, with acute denervation and cervical and L5 spinal stenosis.  He also provided the following opinion:

Clinical situation is complicated by chronic significant cervical and [lumbosacral] spinal stenosis making definitive diagnosis via EMG and nerve conduction studies.  I doubt that this is the chronic statin use syndrome with normal [creatine phosphokinase (CPK)] in light of rapid improvement with IVIG.  I would favor [acute inflammatory demyelinating polyradiculoneuropathy (AIDP)] rather than Acute Axonal [Guillain-Barre syndrome] in light of history though either is possible.

In an October 2013 VA occupational therapy note, the Veteran indicated that he was independent in activities of daily life, including driving, and he used a rollator and power operated vehicle (POV).  The occupational therapist reported that the Veteran had a decrease in activity tolerance that was significantly below baseline for activities of daily living, instrumental activities of daily living, and mobility.  The occupational therapist noted that the Veteran needed lower extremity dressing equipment, enlarged grip utensils, and additional equipment needed to be determined.  

During an October 2013 VA physical therapy consultation, the Veteran described an acute onset of weakness approximately one week earlier.  He stated, "When I couldn't get up from my chair, I called a friend for help."  He used a rollator to ambulate, but he indicated that he had purchased three POVs "just in case I need it."  He required assistance transferring from a seated position to his wheelchair.  

In a December 2013 VA primary care note, the physician noted that the Veteran had recently been hospitalized for subacute weakness, suspected acute on chronic muscle weakness possibly secondary to axonal variant Guillain-Barre syndrome.  EMG findings showed a diffuse axonal injury and lumbar puncture testing showed normal cell counts and protein.  Extensive testing was conducted for other etiologies of his weakness, including heavy metals, viral, autoimmune, and other causes, and the findings were unremarkable.  The Veteran used a motorized cart, but he indicated that he could walk short distances with a four-wheeled walker.  He was unable to walk on his own due to weakness and unsteadiness.  The examining physician noted that the Veteran had a diagnosis of Guillain-Barre syndrome; however, the problem was complicated by both cervical and lumbar spinal stenosis with subsequent neuropathy.

In December 2013 correspondence, a private physician stated, "[The Veteran] needs [a] wheel chair [and] accessible equipment for a van."

In an April 2014 VA primary care note, the Veteran reported that he mostly used a power chair to ambulate, but, in his home, he used a four wheeled walker.  He also indicated that he spent most of his time in a recliner.

During a July 2014 VA examination, the VA examiner noted that the Veteran's treating physician reported that he was in need of adaptive equipment to accommodate his wheelchair for his van.  The examiner opined that the Veteran did not have permanent loss of use of one or both feet and that he did not have ankylosis of either hip.  He noted that recent VA treatment notes indicated that the Veteran was able to stand and walk short distances with a walker.  He related that the Veteran was recently admitted to the Boise VA Medical Center for weakness and a variant of Guillain-Barre syndrome, which is a neurologic condition.  

In a September 2014 VA treatment note, a VA rehabilitation medicine physician noted that the Veteran had a back injury from a parachute landing in service and that the resultant degeneration of the spine was directly related to this service-connected disability.  The physician opined, "As a result of the degeneration[,] he has developed neurogenic claudication which markedly limits his walking tolerance."  She also noted that the Veteran was service-connected for hip injuries which compound his underlying back issues.  She observed that the baseline weakness in the Veteran's legs was longstanding and progressive and stated that his standing and walking tolerance was further limited by a recent episode of Guillain-Barre syndrome.  She opined, "I feel that more than 50 [percent] of [the Veteran's] limitations in mobility are related to his service[-]connected back and hip injuries."

An October 2014 VA podiatry treatment note documented the Veteran's complaints of pain in the balls of his feet when he walked.

In a May 2015 VA addendum opinion, the VA rehabilitation medicine physician provided the following opinion: "For clarification, [the Veteran] has permanent functional loss of use of both legs [or] feet due to his service[-]connected spine degen[e]ration and associated neurological injuries, further aggr[a]vated by recent Guillain-Barre.  His limitation is to transfers, not fun[cti]onal ambulation, even inside his home."

In his May 2015 substantive appeal, the Veteran stated that he had been unable to walk short distances for approximately three or four years.  

During a July 2015 VA peripheral nerves conditions examination, the Veteran stated that he never recovered strength from his waist down after his Guillain-Barre syndrome episode and that he had been unable to ambulate without a walker since that time.  The examiner noted the Veteran's report that he had enough weakness in both lower extremities that he was unable to stand or bear weight.  The Veteran indicated that he did not have enough strength below the waist to stand more than a few seconds when transferring to and from his motorized scooter and noted that he had to use upper body strength to move himself into a standing position.  The examiner stated, "I don[']t elicit neuropathic pain symptoms in the lower extremities, and frankly little in the way of dyesthesia, paresthesia, or sensory loss is elicited."  On examination, it was noted that the Veteran had no gait due to lower extremity weakness and that he constantly used a wheelchair.  The examiner observed that the Veteran used a motorized scooter, and when he attempted to transfer to the examination table for a physical examination, he was unable to step his left foot high enough for his right foot to clear the examination table step.  The examiner stated that the attempt was abandoned due to instability and he conducted his examination of the Veteran's lower extremities on the motorized scooter.  He noted that there was no atrophy and that motor testing of the lower extremities was pretty intact.  The examiner noted that functional impairment of the Veteran's lower extremities was so diminished that amputation with a prosthesis would equally serve the Veteran.  He indicated that instability of the Veteran's lower extremities on standing would likely be improved with rigid predictable lower extremities.  He also reported that peripheral neuropathy was widespread throughout the Veteran's lower extremities on examination; however, he opined that it was not caused by lumbar spine radiculopathy or spinal stenosis.  He noted that radiculopathy was not found on EMG testing.

In a July 2015 VA addendum opinion, the VA examiner noted that the evidence shows that the Veteran has longstanding peripheral neuropathy, unrelated to his lumbar spine condition, as well as longstanding gait difficulties, which a VA neurologist assessed as multifactorial in December 2006.  He noted that a VA rehabilitation specialist reported radiculopathy history in his evaluations of the Veteran; however, EMGs failed to show a lumbar spine etiology of lower leg nerve condition and epidural injections of the lumbar spinal nerves failed to show improvement of his symptoms suggestive of non-lumbar spine etiology.  The examiner indicated that the most recent MRI of the lumbar spine in 2008 showed diffuse degenerative changes, but not disease causing nerve affect was seen.  In addition, iliopsoas and gluteal atrophy were noted as of unclear etiology due to the lack of MRI spinal nerve findings.  He stated that this was most likely due to axonal peripheral neuropathy unrelated to the Veteran's lumbar or thoracic spine conditions.  He related that the Veteran did reasonably well with his gait, despite his age and comorbid conditions up until his Guillain-Barre syndrome episode, which is unrelated to his service-connected disabilities, with acute lower extremity weakness, from which he reported that he never completely recovered.  

In his addendum opinion, the July 2015 VA examiner noted that, on examination, the Veteran showed good motor strength when seated, but poor stability standing or attempting to step up.  He related that this is most consistent with generalized lower extremity motor condition which is most pronounced in the large proximal muscles since large muscles handle larger loads or resistances on standing up from sitting, stepping up, etc.  He also stated that this is more consistent with a non-thoracic or lumbar spine etiology, including axonal peripheral neuropathy, residuals of Guillain-Barre, or just general debility from age.  The examiner opined that the Veteran's loss of use of his feet and general gait disturbances are multifactorial; however, he also provided the following opinion: 

[The Veteran's] thoracic and lumbar spine condition most likely contributes to some extent.  Parsing out manifestations.... by percentage or disability or otherwise... of each condition to his gait and loss of use of foot complaints would be speculative.  However, based on the evidence and rationale explained above[,] the majority of his loss of use of both legs [or] feet (as well as hammertoes and heloma) to conditions other th[a]n his [service-connected] low back condition.

In an August 2015 statement, the Veteran reported that he used an electric chair to move and that he spent 90 percent of his day in a recliner.

During the December 2015 hearing, the Veteran testified he was unable to walk short distances and that he had no functional use of his feet.  He stated that he was prescribed a wheelchair by a VA physician due to his inability to walk.  

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert v Derwinski, 1 Vet. App. at 54; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).  Given the evidence set forth above, such a conclusion cannot be made in this case.  During the July 2015 VA examination, the Veteran demonstrated that he had loss of use of his bilateral feet.  Throughout the appeal, the Veteran has required the use of a four wheeled walker, a wheelchair, and a POV to assist in ambulation.  The Board finds that the Veteran's ambulation is effectively precluded without the use of an assistive device. See VAOPGCPREC-60-90; 38 U.S.C.A. § 2101.  In his addendum opinion, the July 2015 VA examiner also opined that the Veteran's service-connected thoracic and lumbar spine disability most likely contributed to his loss of use of his feet despite his overall opinion that the loss of use of the Veteran's feet was multifactorial.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, automobile and adaptive equipment or adaptive equipment only is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to automobile and adaptive equipment, or for adaptive equipment only, is granted.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


